DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Examiner’s Note:  The proposed Specification and Drawing amendments are addressed to a non-elected Invention.  The Examiner proposes filing a continuation application directed to that Invention and including the proposed changes in that application.

Drawings
The replacement drawing was received on 3/13/2019.  This drawing is not accepted and not entered as being directed to a substantive change that is not supported by the originally-filed Application.

Specification
The Specification amendment was received on 3/13/2019.  This Specification amendment is not accepted and not entered as being directed to a substantive change that is not supported by the originally-filed Application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 and 14-15, drawn to Method 2 and Fig. 7, classified in G01P3/4802.
13, drawn to Method 1 embodiment 2 and Fig. 5, classified in G01P3/4802.
III. Claims 16-21, drawn to Method 3 and Fig. 8, classified in G01P3/4802.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are separate and different methods.  A serious burden exists in examining Inventions I, II, and III because individual searches would need to be performed for each of the different methods.
During a telephone conversation with Mark Crockett (Reg. No. 47,507) on 2/23/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12 and 14-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13 and 16-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mark Crockett (Reg. No. 47,507) on 3/3/2021.
The application has been amended as follows:
Claims 13 and 16-21 are hereby cancelled.

Allowable Subject Matter
Claims 1-12, 14, and 15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Piety (US-5744723-A), Song (US-20070032966-A1), Smith (US-6766288-B1), Smulders et al. (US-6792360-B2), Morey (US-10168248-B1), and Bowers III et al. (US 5530343 A), either singularly or in combination, fail to anticipate or render obvious an apparatus for determining an estimated rotational speed of a rotating component of a machine in the absence of a reliable tachometer signal to indicate an actual rotational speed, the apparatus comprising: a processor in electrical communication with the analog-to-digital converter and the input device that executes instructions to process the digital vibration data, including instructions to: (3) identify a plurality of vibration peaks in the vibration spectrum, each of the vibration peaks having a peak amplitude value and a peak frequency value associated therewith; for j = 1 to J: (4) determine a jth set of frequency values comprising: - a jth candidate frequency value related to the nominal speed value; and - a plurality of jth harmonic frequency values that are greater than the jth candidate 
Claim 10 is allowed because the closest prior art, Piety (US-5744723-A), Song (US-20070032966-A1), Smith (US-6766288-B1), Smulders et al. (US-6792360-B2), Morey (US-10168248-B1), and Bowers III et al. (US 5530343 A), either singularly or in combination, fail to anticipate or render obvious an apparatus for determining an estimated rotational speed of a rotating component of a machine in the absence of a reliable tachometer signal to indicate an actual rotational speed, the apparatus comprising: a processor in electrical communication with the analog-to-digital converter and the input device that executes instructions to process the digital vibration data, including instructions to: (3) identify K number of vibration peaks in the vibration 
|FreqLocPeak(k) - (n x StartFreq)| ≤ %Accuracy
(5) for each of the candidate frequency values determined in step (4), determine a percentage difference value (PctDiff) according to:
PctDiff = |FreqLocPeak(k) - n x (FreqCandidate(j))| / n x (FreqCandidate(j))
and a score value according to:
score value = 1 - PctDiff
(6) for each harmonic family of the vibration peaks located in step (3), determine a total score, which is a sum of all score values determined in step (5); and (7) determine the estimated rotational speed of the machine based on the candidate frequency value associated with the harmonic family having a largest total score, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 14 is allowed because the closest prior art, Piety (US-5744723-A), Song (US-20070032966-A1), Smith (US-6766288-B1), Smulders et al. (US-6792360-B2), Morey (US-10168248-B1), and Bowers III et al. (US 5530343 A), either singularly or in combination, fail to anticipate or render obvious an apparatus for determining an estimated rotational speed of a rotating component of a machine in the absence of a reliable tachometer signal to indicate an actual rotational speed, the apparatus comprising: a processor in electrical communication with the analog-to-digital converter and the input device that executes instructions to process the digital vibration data, 
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Piety (US-5744723-A)
Song (US-20070032966-A1)

Smulders et al. (US-6792360-B2)
Morey (US-10168248-B1)
Bowers III et al. (US 5530343 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865